Title: To George Washington from William Gordon, 28 October–1 November 1788
From: Gordon, William
To: Washington, George



My Dear Sir
London Ocr 28[–1 Nov.] 1788

The leisure I have enjoyed for a few weeks past, has enabled me to look over my letters, from which I have learned that your remittance was for forty two sets. They will be sent accordingly

to your Excellency the first opportunity that offers. The plates I expect will be finished this week: have sent a specimen of the maps & plans already wrought off. If you should observe any material errors, pray you to inform me of the same, that they may be corrected in future impressions. There are to be beside—a general map of the United States—a map of North & South Carolina with a part of Georgia—a map of Vermont, Hampshire, the Main, and lower than Albany—a map of the part of Virginia which was the seat of war—& a map of York Island & part of Long Island. I unexpectedly heard of the present opportunity by the way of New York, & must decline the pleasure of enlarging that I may be in time for the bag. Mrs Gordon joins most sincerely in affectionate regards to Your Excellency, your Lady & other friends with my Dear Sir Your most obedient humble servant

William Gordon


Nov. 1 The delay of the bag has given me the opportunity of adding the maps of the United States, & of New Hampshire &c.

